ICI MUTUAL INSURANCE COMPANY a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 11 INSURED BOND NUMBER UBS Cashfund Inc. 87118108B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE September 3, 2009 December 15, 2008 to December 15, 2009 /S/ Catherine Dalton In consideration of the premium charged for this Bond, and notwichstanding Item 1 of the Declarations, Name of Insured, or any other Rider to thie Bond, it is hereby understood and agreed that the folowing shall not be Insureds under thie Bond: Insured Municipal Income Fund Inc. Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. RN2.0-00
